ORDER

PER CURIAM.
In this action for declaratory relief, petitioner Harry Tettamble appeals the grant of summary judgment in favor of respondents, prison officials where petitioner is incarcerated. Petitioner alleged that respondents are denying him good time credit under § 558.041 RSMo in a manner which violates his due process rights and which is an ex post facto violation. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).